Affirmed and Opinion Filed May 5, 2022




                                   S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00450-CR
                               No. 05-21-00451-CR

                         TERRANCE JONES, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
            Trial Court Cause Nos. F-1751224-K and F-1751223-K

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      Appellant Terrance Jones appeals the trial court’s judgment revoking his

community supervision and adjudicating guilt. In fourteen issues, Jones contends the

judgment should be reversed because the evidence was insufficient to support

findings that he violated fourteen conditions of his community supervision. We

affirm the judgment.

                                BACKGROUND

      On April 4, 2017, Jones entered pleas of guilty in exchange for a

recommendation of deferred adjudication on three charges: (1) possession with
intent to deliver methamphetamine with a deadly weapon; (2) possession with intent

to deliver cocaine with a deadly weapon; and (3) a state jail felony of marijuana

possession. The trial court accepted the pleas, found that the evidence substantiated

Jones’s guilt in each case, deferred adjudication of guilt, and placed Jones on

community supervision in all three cases. There were initially twenty-three

conditions of community supervision. The conditions were modified twice to add

two conditions. First, on April 5, 2017, the court added a condition to report to

“Court Officer HOWARD/RIOS within 48 hours of release from custody.” Then, on

October 27, 2017, the trial court added “Condition X,” which required Jones to

participate in the Intensive Intervention Program (IIP) and to report to IIP at 1:30

p.m. on November 2, 2017.

      The State moved to adjudicate guilt and revoke community supervision on

December 4, 2017 but withdrew that motion. The State again moved to adjudicate

guilt and revoke community supervision on January 12, 2018, and then amended

that motion on February 5, 2018, January 15, 2020, February 14, 2020, and March

2, 2020. The final, amended motion to revoke asserted twelve violations in the

methamphetamine case and seventeen violations in the cocaine case. One of the

alleged violations in both cases was that Jones violated Condition X by failing to

attend the IIP program on three dates in January 2018.

      Jones pleaded not true to all of the alleged violations. After a three-day

hearing, the trial court found that the State had proven its allegations that Jones

                                        –2–
violated multiple conditions of community supervision and adjudicated Jones guilty.

Following a punishment hearing, the trial court sentenced Jones to life in prison.

This appeal followed in the methamphetamine and cocaine cases. Jones has not

appealed the judgment in the marijuana case.

                            STANDARD OF REVIEW

      “Appellate review of an order revoking [community supervision] is limited to

abuse of the trial court’s discretion.” Dansby v. State, 468 S.W.3d 225, 231 (Tex.

App.—Dallas 2015, no pet.) (op. on remand) (citing Rickels v. State, 202 S.W.3d

759, 763 (Tex. Crim. App. 2006)). In determining questions regarding sufficiency

of the evidence in community supervision revocation cases, the State must prove, by

a preponderance of the evidence, that the defendant violated a term of his community

supervision. See Rickels, 202 S.W.3d at 763. Proof of any one violation is sufficient

to support revocation. Dansby, 468 S.W.3d at 231 (citing Lee v. State, 952 S.W.2d

894, 900 (Tex. App.—Dallas 1997, no pet.)). “If the trial court determines the State’s

allegations are true and that sufficient evidence supports that determination, the court

has discretion to continue, modify, or revoke community supervision.” Id.

                                     ANALYSIS

      Jones complains on appeal that fourteen of the alleged violations were not

supported by sufficient evidence. Jones does not, however, complain of the trial

court’s determination in both cases that Jones violated Condition X. The State

maintains that this is fatal to Jones’s appeal. We agree.

                                          –3–
      The State is required to prove only one violation to support the revocation

judgment. Dansby, 468 S.W.3d at 231 (“Proof of any one violation is sufficient to

support revocation.”). Further, because Jones did not challenge each ground on

which the trial court revoked community supervision, we must affirm the trial

court’s judgment. See Olabode v. State, 575 S.W.3d 878, 880–81 (Tex. App.—

Dallas 2019, pet. ref’d). Here, Jones failed to challenge the trial court’s finding that

he violated Condition X (participation in the IIP program). And the record included

sufficient evidence that he violated Condition X. The probation officer supervising

the IIP testified that Jones was a “no show” for the program on January 11, 2018,

January 18, 2018, and January 25, 2018. Moreover, Jones admitted he “did not

report” on those days. This evidence is sufficient to support the trial court’s

determination that Jones violated Condition X. We, therefore, affirm on that ground

alone. See Olabode, 575 S.W.3d at 881 (court does not have to address each of

appellant’s issues where appellant failed to challenge one ground for revocation and

that ground is supported by the evidence); see also Moore v. State, 605 S.W.2d 924,

926 (Tex. Crim. App. 1980) (“We need not address appellant’s other contentions

since one sufficient ground for revocation will support the court’s order to revoke

probation.”).

                                   CONCLUSION

      Jones does not complain on appeal of the trial court’s determination that Jones

violated Condition X of his conditions of community supervision. The evidence

                                          –4–
supports that ground for revocation. Accordingly, we overrule Jones’s appellate

issues and affirm the trial court’s judgments.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210450F.U05




                                         –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TERRANCE JONES, Appellant                    On Appeal from the Criminal District
                                             Court No. 4, Dallas County, Texas
No. 05-21-00450-CR          V.               Trial Court Cause No. F-1751224-K.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Pedersen, III and
                                             Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 5th day of May 2022.




                                       –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TERRANCE JONES, Appellant                    On Appeal from the Criminal District
                                             Court No. 4, Dallas County, Texas
No. 05-21-00451-CR          V.               Trial Court Cause No. F-1751223-K.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Pedersen, III and
                                             Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 5th day of May 2022.




                                       –7–